Stephens, J.
TJtt instituted suit against Harris and others, alleging that he (Utt) and the others were stockholders in a corporation; that Harris and the other stockholders named as defendants entered into a conspiracy to obtain a majority of the stock, and that when they failed to do so the corporation was adjudicated a bankrupt; that the plaintiff and the defendants contributed a sum of money each for the purpose of composition with creditors, and that subsequently the corporation, by order of the court, was placed in the hands of a receiver and the property was sold under receivership proceedings at less than its value, and that by reason of such unlawful conspiracy the defendants injured *767and damaged him in the sum of $80,000. The petition was demurred to generally and specially. The court sustained the demurrer upon each ground urged. Held: The court did not err in sustaining the demurrer and dismissing the suit. The petition set forth no legal cause of action. It failed to show any breach of duty upon the part of the defendants toward the plaintiff. Indeed, the petition itself discloses that the plaintiff was the majority stockholder and actually had management and control of the business at the time of the bankruptcy proceedings.
Decided September 23, 1926.
W. H. Uttfor plaintiff.
Troutman & Troutman, for defendants.

Judgment affirmed.


Jenkins, P. J., cmd Bell, J., eoneur.